--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (the “Agreement”) is dated as of the 12th day
of March, 2010 (the “Effective Date”)

BETWEEN:

> > > > NATAC BIOTECH S.L., a Spanish corporation having an address at Calle Ana
> > > > de Austria, 7 ptl 2 -2D, Boadilla del Monte, Madrid, Spain.
> > > > 
> > > > (hereinafter called “Natac”)

OF THE FIRST PART

AND:

> > > > CALECO PHARMA INC., a Nevada corporation having an address at Suite 410
> > > > – 103 East Holly Street, National Bank Building, Bellingham, WA 98225.
> > > > 
> > > > (hereinafter called “Caleco”)

OF THE SECOND PART

WHEREAS:

A.          Natac owns the rights to the products set out in the attached
Schedule “A” (the “Products”);

B.          Caleco desires to acquire an exclusive license to use,
commercialize, market and distribute the Products in the Territory; and

C.          Natac is willing to grant an exclusive license on the Products to
Caleco for such use, upon the terms and subject to the conditions set forth in
this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

1.          DEFINITIONS

In this Agreement, the following words and phrases shall have the following
meanings:

“Affiliate” means any company, corporation, partnership, limited liability
company, trust or other business entity that directly or indirectly controls, is
controlled by, or is under common control with a designated person or entity,
and for such purpose “control” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of management and policies of the
entity, whether through the ownership of voting securities, by contract or
otherwise.

“Cost of Manufacturing” means the cost recognized by the Natac from the
manufacturing of the Products, calculated in accordance with International
Financial Reporting Standards.

“Exclusive License” has the meaning set forth in Section 2.1 of this Agreement.

--------------------------------------------------------------------------------

-2-

“First Commercial Sale” means the initial sale by or on behalf of Caleco of the
Products to a third party.

“Improvement” means any modification or variant of the Products and/or the
Technology, whether patentable or not, which, if manufactured, used, or sold,
would fall within the scope of the Products and/or Technology.

“Intellectual Property” means all copyrights, patent rights, trade secret
rights, trade names, trademark rights, process information, technical
information, designs, drawings, inventions and all other intellectual and
industrial property rights of any sort related to or associated with the
Products and/or the Technology.

“Know-how” means all know-how, knowledge, expertise, inventions, works of
authorship, prototypes, technology, information, know-how, materials and tools
relating thereto or to the design, development, manufacture, use and commercial
application associated with the Products and/or the Technology.

“Net Sales” means the gross amounts invoiced by or on behalf of Caleco, its
Affiliates and their respective sublicensees for sales of the Products to third
parties that are not Affiliates or sublicensees of the selling party (unless
such Affiliate or sublicensee is the end user of such Product, in which case the
amount billed therefor shall be deemed to be the amount that would be billed to
a third party end user in an arm’s length transaction), less the following
deductions, determined in accordance with Caleco’s standard accounting methods
as generally and consistently applied by Caleco and without duplication, to the
extend included in the gross invoiced sales price of any Product or otherwise
directly paid or incurred by Caleco, its Affiliates or sublicensees with respect
to the sale of such Product: (a) normal and customary trade and quantity
discounts actually allowed and property taken directly with respect to sales of
Product; (b) amounts repaid or credited by reasons of defects, rejection,
recalls, returns, field destroys, rebates and allowances of goods specifically
identifiable to the Product; (c) chargebacks and other amounts paid on sale or
dispensing of such Product; (d) amounts payable resulting from governmental,
regulatory or agency mandated rebated programs; (e) tariffs, duties, excise,
sales, value-added and other taxes (other than taxes based on income); (f)
retroactive price reductions that are actually allowed or granted; (g) cash
discounts actually granted for timely payment; (h) delayed ship order credits
actually granted; (i) amounts repaid or credited for uncollectible amounts on
previously sold products; (j) any other specifically identifiable amounts
included in gross amounts invoiced for Products, to the extent such amounts are
customary exclusions from net sales calculations in the pharmaceutical industry
for reasons substantially equivalent to those listed above and are reasonable in
amount relate to similar deductions by Caleco in calculation net sales of its
other products.

“Products” means those products described in detail in Schedule “A”.

“Reporting Quarter” means each respective period of three (3) consecutive months
ending on January 31, April 30, July 31 and October 31.

“Royalty” has the meaning set out in section 4.1 of this Agreement.

“Technology” means the technology utilized by the Products developed by Natac,
including all Intellectual Property, Know-How, Improvements related thereto and
all related trademarks, patents, patent applications, copyrights and trade
secrets.

--------------------------------------------------------------------------------

-3-

“Territory” means all countries located in North America and South America
including, but not limited to, Anguilla, Antigua and Barbuda, Argentina, Aruba,
Bahamas, Barbados, Belize, Bermuda, Bolivia, Brazil, British Virgin Islands,
Canada, Cayman Islands, Chile, Colombia, France Clipperton Island, Costa Rica,
Cuba, Dominica, Dominican Republic, Ecuador, El Salvador, the Falkland Islands,
French Guinea, Greenland, Grenada, Guadeloupe, Guatemala, Guyana, Haiti,
Honduras, Jamaica, Martinique, Mexico, Montserrat, Netherlands Antilles,
Nicaragua, Panama, Paraguay, Peru, Puerto Rico, Saint Barthélemy, Saint Kitts,
Saint Lucia, Saint Martin, Saint Pierre and Miquelon, Saint Vincent and the
Grenadines, Suriname, Trinidad and Tobago, United States of America, Uruguay and
Venezuela.

“Unit” means one 10 gram package of each Product.

2.          GRANT OF EXCLUSIVE LICENSE

2.1        Natac grants to Caleco an exclusive right and license to enjoy,
commercialize and exploit, use and sell the Products in the Territory.

2.2        In consideration of the grant of the Exclusive License, Caleco shall
pay to Natac the Royalty.

3.          ROYALTY

3.1        Caleco shall pay to Natac a royalty (the “Royalty”) on the sale of
the Products by Caleco equal to 5% of the Net Sales.

3.2        The Royalty shall be calculated and reported for each Reporting
Quarter, commencing on April 30, 2010. For each Reporting Quarter, whether or
not a payment is due for such reporting period, reports shall be provided to
Natac fifteen (15) days after the end of each Reporting Quarter. All payments
due to Natac as a result of Net Sales by Caleco under this Agreement shall be
payable thirty (30) days of the end of each Reporting Quarter.

3.3        All payments hereunder shall be payable in United States dollars by
wire transfer in immediately available funds to a bank and account designated in
writing by Natac, unless otherwise specified in writing by Natac.

4.          RIGHT TO SUBLICENSE

4.1        Caleco shall have the right during the continuance of this Agreement
to enter into agreements with other persons, firms or corporations, giving and
granting to them or any of them the right to enjoy, commercialize and exploit,
use and sell the Products in the Territory on such terms as Caleco shall deem
proper.

4.2        Upon entering into a sub-license agreement, Caleco shall immediately
provide a copy of the agreement to Natac.

5.          PRODUCT SUPPLY AND PRICES

5.1        Natac, or any third party manufacturer approved by Natac, shall
manufacture and supply the Products for the sale and distribution by Caleco, its
Affiliates or its sublicensees in accordance with this Article 5.

5.2        Natac, or any third party manufacturer approved by Natac, shall
perform the manufacturing and supply in accordance with United States and
European good manufacturing practice and shall perform quality control and
quality assurance that is reasonable and customary in the pharmaceutical and
biotechnology industry for companies engaged in comparable activities.

--------------------------------------------------------------------------------

-4-

5.3        The purchase of the Products by Caleco from Natac shall be governed
by the following provisions:

  (a)

Caleco shall place orders to purchase the Products from Natac by giving Natac
written notice (each written notice being an "Order") detailing:

          (i)

the quantity and type of Products that Caleco wishes to purchase;

          (ii)

the requested delivery period for shipment of the Products ordered; and

          (iii)

shipping instructions and shipping address.

          (b)

All purchase orders from Caleco are subject to acceptance by Natac, in its
discretion, at its principal office in Madrid, Spain. Each accepted purchase
order gives rise to a contract under the terms set forth herein to the exclusion
of any additional or contrary terms set forth in Caleco’s purchase order.

          (c)

All deliveries of the Products manufactured or supplied by Natac will be Ex
Works at Natac’s manufacturing or warehouse facility, currently in Spain, or as
designated in the future by Natac. All risk of damage to or loss or delay of the
delivery of Products will pass to Caleco immediately after the Products are
loaded onto Caleco’s carrier at the Ex Works location. Natac may, if
specifically requested by Caleco, assist Caleco with shipping arrangements for
the ordered Products, but at the responsibility of Caleco. Caleco will insure
each shipment of Products for the full invoiced amount from the time of loading
the Products onto Caleco’s carrier at the Ex Works location until Caleco has
paid Natac for such Products in full. Natac will be reflected as a loss payee in
the associated insurance contract.

          (d)

No accepted purchase order may be modified or cancelled except by written
agreement of both parties. Mutually agreed change orders will be subject to all
provisions of this Agreement.

          (e)

Natac shall provide the quantities and type of the Products set out in the Order
to the Ex Works location with all reasonable endeavors.

          (f)

The final price to be paid by Caleco for the Products purchased from Natac shall
be no more than the: (i) the Cost of Manufacturing, PLUS (ii) a gross margin
that is equal to the average industry standard.

          (g)

For each shipment of the Products to Caleco, Caleco shall make payment in Euros
to Natac no later than thirty (30) days after presentation of the invoice with
respect to a shipment.

          (h)

Natac shall not be obligated to ship Products against accepted orders in the
event all or any portion of any outstanding account receivable from Caleco
remains unpaid after its due date.

5.4        Caleco shall purchase a minimum of 300,000 Units of the Products from
Natac each year commencing with the calendar year of 2011.

--------------------------------------------------------------------------------

-5-

6.          MARKETING AND SALE OF PRODUCTS

6.1        Caleco shall be responsible for all costs associated with the
development, distribution and sale of the Products in the Territory.

6.2        During the term of this Agreement, Caleco shall use commercially
reasonable efforts to distribute and sell the Products in the Territory.

6.3        The First Commercial Sale of the Products in the Territory by Caleco
must occur by March 31, 2011.

7.          CLINICAL TRIAL

7.1        Within one year of the Effective Date, Caleco shall at its sole
expense commence and then diligently continue to pursue to completion a clinical
trial or trials for the purpose of supporting the effectiveness of the Products
(the “Clinical Trial”). The Clinical Trial will have a protocol designed by
Caleco in compliance with rules and regulations of the United States Food and
Drug Administration and acceptable to Natac. All clinical trial results from
clinical trials conducted by either Caleco or Natac shall be available to both
parties who may use them for their individual purposes.

8.          TITLE TO INTELLECTUAL PROPERTY / IMPROVEMENTS

8.1        The Technology included in the Products shall remain the property of
Natac subject to the Exclusive License granted by this Agreement. Natac shall,
upon demand, execute and deliver to Caleco such documents as may be deemed
necessary by counsel for Caleco for filing in appropriate government offices to
evidence the granting of the Exclusive License.

8.2        All inventions arising from a party’s activities under this
Agreement, including patent applications and patents covering such inventions
(collectively, “Inventions”), made solely by employees or consultants of a party
to this Agreement shall be owned by such party.

8.3        All Inventions made jointly by employees or consultants of both
parties (“Joint Inventions”) arising from activities under this Agreement shall
be owned by Caleco. Caleco shall assume responsibility for the preparation,
filing, prosecution and maintenance of all registered intellectual property
covering Joint Inventions. Unless otherwise agreed, Caleco shall pay the
expenses of such preparation, filing, prosecution and maintenance.

8.4        Ownership of all Inventions made jointly by employees or consultants
of both parties (“Joint Inventions”) arising from activities not under this
Agreement shall be determined by a separate agreement entered into by the
parties.

8.5        Caleco shall have the right to brand the Products using trademarks
and trade names that it determines appropriate for the Products, which may vary
by country or within country (the “Product Marks”). Caleco shall register and
maintain the Product Marks in the countries and regions it determines as
reasonably necessary. Caleco shall own all Product Marks in the countries
located in the Territory. Caleco and Natac shall jointly own all Product Marks
in the countries located outside the Territory.

--------------------------------------------------------------------------------

-6-

9.          TECHNICAL ASSISTANCE

9.1        Natac shall, at Caleco’s request and expense, provide technical
assistance to Caleco within fifteen (15) days of a request by Caleco to provide
such assistance.

9.2        Upon Caleco’s request, Natac shall provide to Caleco its technical
and scientific information of the Products and/or the Technology to assist
Caleco in its commercialization, development, distribution and sale of the
Products and/or the Technology. Natac shall only be required to provide Caleco
with such information that is already in the public domain.

10.        INFRINGEMENT OF THIRD PARTY PATENTS OR TRADEMARKS

10.1      If any complaint alleging infringement or violation of any Trademark
or other proprietary rights is made against Natac or its customers, licensees or
sub-licensees in respect of the manufacture, use or sale of Products in any
country in the Territory, then the following procedure shall be adopted. Caleco
shall promptly upon receipt of any such complaint notify Natac of same, and
shall throughout the pendency of such complaint keep Natac fully informed of the
actions and positions taken by the complainant and taken and proposed to be
taken by Caleco. Natac may elect to participate formally in any litigation
involving the complaint, to the extent that the court permits, but any
additional expenses generated by such formal participation shall be borne
entirely by Natac (subject to the possibility of recovery of some or all of such
additional expenses from the complainant).

11.        TERM AND TERMINATION

11.1      The Exclusive License will be for a term of twenty years (the “Term”)
from the date this Agreement is executed, unless sooner terminated in accordance
with the provisions of this Agreement.

12.        DEFAULT

12.1      If Caleco is in default of any material obligation under this
Agreement, then Natac may give notice of default (a “Notice of Licensee
Default”) to Caleco. Upon receipt of a Notice of Licensee Default and subject to
Caleco’s right to arbitrate a dispute as to a default, Caleco will have a period
in which to remedy the default (a “Licensee Remedy Period”). Caleco Remedy
Period will equal thirty (30) days if the default relates to non-payment of the
Royalty. Caleco Remedy Period will equal sixty (60) days in any other case.

12.2      If Caleco disputes that it is in default, it may give a notice to
arbitrate to Natac (a “Notice to Arbitrate”). A Notice to Arbitrate must be
given within the applicable Licensee Remedy Period. If Caleco delivers a Notice
to Arbitrate, then the dispute will be arbitrated in accordance with the
arbitration provisions of this Agreement and Caleco Remedy Period will be
suspended until such time as the arbitrator reaches a decision. If the
arbitrator determines that Caleco is not in default of its obligations under
this Agreement, then Caleco will be deemed not to be in default of its
obligations under this Agreement. If the arbitrator determines that Caleco is in
default of its obligations under this Agreement, then Caleco Remedy Period will
be deemed to re-commence on the date of the decision of the arbitrator and
Caleco will have either thirty (30) or sixty (60) days, as applicable, to remedy
the default.

12.3      If Caleco fails to remedy a default within the applicable Licensee
Remedy Period, then the Exclusive License will terminate and Caleco will pay the
costs of the arbitration.

--------------------------------------------------------------------------------

-7-

12.4      If Natac is in default of any material obligation under this
Agreement, then Caleco may give notice of default (a “Notice of Licensor’s
Default”) to Natac. Upon receipt of a Notice of Licensor’s Default and subject
to Natac’s right to arbitrate a dispute as to a default, Natac will have a
period of sixty (60) days in which to remedy the default (an “Licensor’s Remedy
Period”).

12.5      If Natac disputes that it is in default, Natac may give a notice to
arbitrate to Caleco (a “Notice to Arbitrate”). A Notice to Arbitrate must be
given within the applicable Licensor’s Remedy Period. If Natac delivers a Notice
to Arbitrate, then the dispute will be arbitrated in accordance with the
arbitration provisions of this Agreement and Natac’s Remedy Period will be
suspended until such time as the arbitrator reaches a decision. If the
arbitrator determines that Natac is not in default of its obligations under this
Agreement, then Natac will be deemed not to be in default of their obligations
under this Agreement. If the arbitrator determines that Natac is in default of
its obligations under this Agreement, then Natac’s Remedy Period will be deemed
to commence on the date of the decision of the arbitrator and Natac will have
thirty (30) to remedy the default.

12.6      If Natac fails to remedy a default within the applicable Licensor’s
Remedy Period, then the obligation of Caleco to pay the Royalty will be
suspended until such time as the default is remedied by Natac, provided that
Caleco will be entitled to deduct any damages arising from the default from any
future payment of the Royalty, and Natac will pay the costs of the arbitration.

13.        ARBITRATION OF DISPUTES

13.1      Arbitration of any dispute, controversy or claim arising out of or in
connection with this Agreement, or the breach, termination or invalidity
thereof, the parties renounce expressly to any other applicable jurisdiction,
and submit to arbitration of law before the International Chamber of Commerce of
Paris. Any matter presented for arbitration will be settled by arbitration
proceedings conducted by one arbitrator. The decision of the arbitrator as to
any matter in dispute under this Agreement will be binding and conclusive upon
the parties. The decision of the arbitrators will be rendered in writing and
will include the basis for the decision. Execution of the judgment upon any
award rendered by the arbitrator may be entered in any court having
jurisdiction.

14.        ASSIGNMENT

14.1      Subject to approval of Natac, which approval shall not be unreasonably
withheld, Caleco shall have the right to assign its entire interest in the
Agreement, subject to the provision:

  (a)

If the assignment is for cash consideration only, with no royalty payable,
Caleco will be entitled to retain 90% of the cash payment with 10% being paid to
Natac; and

        (b)

If the assignment is for cash consideration and a royalty payment, Caleco will
be entitled to retain 90% of the cash consideration and royalty payment with 10%
of the cash consideration and royalty payment being paid to Natac.

14.2      Natac shall have the right to assign its interest or partial interest
in the Agreement to a third party.

14.3      The assigning party shall provide the other party with prompt written
notice of any such assignment. Any permitted assignee shall assume all
obligations of its assignor under this Agreement, and no permitted assignment
shall relieve the assignor from liability hereunder. Any attempted assignment in
contravention of the foregoing shall be void.

--------------------------------------------------------------------------------

-8-

15.        CONFIDENTIALITY

15.1      For the purposes of this Article, the following terms shall have the
meanings set forth below:

  (a)

“Natac Information” means all information, other than information in published
form or expressly designated by Natac as non-confidential, which is directly or
indirectly disclosed to Caleco or embodied in the Products and the Technology
provided or manufactured by or for Natac, regardless of the form in which it is
disclosed, relating in any way to Natac’s markets, customers, products, patents
or other intellectual property rights, inventions, procedures, methods,
know-how, designs, customers, customer lists, strategies, plans, assets,
liabilities, costs, revenues, profits, organization, employees, agents,
distributors, or business in general.

        (b)

“Caleco Information” means all information, other than information in published
form or expressly designated by Caleco as non-confidential, which is directly or
indirectly disclosed to Natac or embodied in the Products and the Technology
provided or manufactured by or for Caleco, regardless of the form in which it is
disclosed, relating in any way to Caleco’s markets, customers, products, patents
or other intellectual property rights, inventions, procedures, methods,
know-how, designs, customers, customer lists, strategies, plans, assets,
liabilities, costs, revenues, profits, organization, employees, agents,
distributors, or business in general.

15.2      Caleco agrees to hold in strict confidence and not to use, disseminate
or disclose any Natac Information, both during and after the term of this
Agreement, for any purpose other than as permitted or required for performance
by Caleco hereunder. Nothing herein will prevent Caleco from using, disclosing
or authorizing the disclosure of any Natac Information: (i) which is, or
hereafter becomes, part of the public domain; (ii) to file, prosecute or defend
litigation in accordance with the provisions of this Agreement; or (ii) to
comply with applicable laws, regulations (including those of the United States
Securities Exchange Commission) or court orders. Caleco understands and agrees
that the remedies at law would be inadequate in the case of any breach of the
covenants contained in this Section and agrees that Natac will be entitled to
equitable relief, including the remedy of specific performance, without posting
of bond or other security, with respect to any breach or attempted breach of
such covenants.

15.3      Natac agrees to hold in strict confidence and not to use, disseminate
or disclose any Caleco Information, both during and after the term of this
Agreement, for any purpose other than as permitted or required for performance
by Natac hereunder. Nothing herein will prevent Natac from using, disclosing or
authorizing the disclosure of any Caleco Information: (i) which is, or hereafter
becomes, part of the public domain; (ii) to file, prosecute or defend litigation
in accordance with the provisions of this Agreement; or (ii) to comply with
applicable laws, regulations (including those of the United States Securities
Exchange Commission) or court orders. Natac understands and agrees that the
remedies at law would be inadequate in the case of any breach of the covenants
contained in this Section and agrees that Caleco will be entitled to equitable
relief, including the remedy of specific performance, without posting of bond or
other security, with respect to any breach or attempted breach of such
covenants.

15.4      Any press releases or other public announcements related to this
Agreement shall be reviewed in advance by, and subject to the approval of, both
parties; provided, however, that either party may, without the consent of the
other, (i) disclose the existence and general subject matter of this Agreement
without the other party’s approval; and (ii) disclose the terms of this
Agreement as required to comply with applicable securities laws.

--------------------------------------------------------------------------------

-9-

16.        INDEMNIFICATION

16.1      Natac shall indemnify, hold harmless, defend and protect Caleco and
its Affiliates, sublicensees, successors, assigns, employees, representatives
and agents (“Caleco Indemnitees”) from and against any and all claims, causes of
action, costs, expenses, losses, damages and liabilities (including, without
limitation, reasonable attorneys’ fees) (“Losses”) imposed upon Caleco
Indemnitees by a third party arising out of or resulting from (i) the
manufacturing and supply of the Products by Natac; (ii) any defect in the
Products manufactured and supplied by Natac; (iii) Natac’s performance under
this Agreement, (iv) a breach of any of its warranties or obligations under this
Agreement, or (v) any negligence, fraud, willful default, or breach of statutory
duty of or by Natac, its officers, employees, agents or contractors by Natac.

16.2      Caleco shall indemnify, hold harmless, defend and protect Licensor and
its Affiliates, successors, assigns, employees, representatives and agents
(“Natac Indemnitees”), from and against any and all Losses imposed upon Natac
Indemnitees by a third party arising out of or resulting from (i) the sale of
the Products under this Agreement by Caleco; (ii) Caleco’s performance under
this Agreement; (iii) a breach of any of its warranties or obligations under
this Agreement, or (iv) any negligence, fraud, willful default, or breach of
statutory duty of or by Caleco, its officers, employees, agents or contractors.

16.3      In no event shall either party to this Agreement be liable to the
other (including its officers, directors, employees and/or agents) for any
indirect, special, incidental or consequential damages whatsoever, including,
without limitation, damages in the nature of lost profits or business
interruption, whether arising in contract (including fundamental breach), tort
(including negligence) or otherwise, even if the other party was advised of the
possibility of such damages, or whether such damages were foreseeable.

17.        INSURANCE

17.1      Upon delivery of the Products to Caleco, Caleco shall obtain and
maintain, at its sole cost and expense, general liability insurance in
connection with the sale and distribution of the Products in the Territory in
amounts, that are reasonable and customary in the United States pharmaceutical
and biotechnology industry for companies engaged in comparable activities. It is
understood and agreed that this insurance shall not be construed to limit
Caleco’s liability with respect to its indemnification obligations hereunder.

17.2      Upon delivery of the Products to Caleco, Natac shall obtain and
maintain, at its sole cost and expense, general liability insurance in
connection with the manufacture and supply of the Products in amounts, that are
reasonable and customary in the United States pharmaceutical and biotechnology
industry for companies engaged in comparable activities, designating Caleco as
an additional insured under such insurance. It is understood and agreed that
this insurance shall not be construed to limit Natac’s liability with respect to
its indemnification obligations hereunder.

17.3      Each party will, except to the extent self insured, provide to the
other party upon request a certificate evidencing the insurance such party is
required to obtain and keep in force under this Section 17.3. Each party will
notify the other party at least thirty (30) days’ prior to the expiration or
cancellation of such insurance, or any reduction in coverage thereunder.

--------------------------------------------------------------------------------

-10-

18.        REPRESENTATIONS AND WARRANTIES

18.1        Natac represents and warrants to Caleco that:

  (a)

The execution and delivery of this Agreement by Natac has been duly authorized.
The person executing this Agreement on behalf of Natac has full and proper
authorization to execute same, and this Agreement is the valid and binding
agreement of Natac and is enforceable against Natac in accordance with its
terms;

        (b)

Natac warrants that the Technology and Products are genuine and valid, that it
has sole title to them, and full right, authority and power to enter into this
Agreement, and that it shall indemnify and save harmless Caleco against any and
all rights and contracts that may be held or claimed by others;

        (c)

Natac is not aware of any pending or threatened litigation (and has not received
communications) that alleges that such party’s activities related to this
Agreement have violated, or that by conducting the activities as contemplated
herein such party would violate, any of the intellectual property rights of any
other person; and

        (d)

All necessary consents, approvals, authorizations of all government authorities
and other persons or entitles required to be obtained by such party in
connection with the Agreement have been obtained.

18.2        Caleco represents and warrants to Natac that:

  (a)

Caleco is a corporation that is duly formed, organized, validly existing and in
good standing under the laws of its jurisdiction of formation; and

        (b)

The execution and delivery of this Agreement by Caleco has been duly authorized.
The person executing this Agreement on behalf of Caleco has full and proper
authorization to execute same, and this Agreement is the valid and binding
agreement of Caleco and is enforceable against Caleco in accordance with its
terms.

19.          MISCELLANEOUS PROVISIONS

19.1        No cancellation, modification, amendment, deletion, addition or
other change in this Agreement or any provision hereof, or waiver of any right
or remedy hereby provided, shall be effective for any purpose unless
specifically set forth in writing, signed by the party to be bound thereby. No
waiver of any right or remedy in respect of any occurrence or event on one
occasion shall be deemed a waiver of such right or remedy in respect of such
occurrence or event on any other occasion.

19.2        This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of
Nevada.

19.3        The headings are inserted solely for convenience of reference and
shall not be deemed to restrict or modify the meaning of the Articles to which
they pertain.

19.4        This Agreement constitutes the entire agreement between the parties
with respect to all matters herein contained, and its execution has not been
induced by, nor do any of the parties hereto rely upon or regard as material,
any representations or writings whatsoever not incorporated herein and made a
part hereof.

--------------------------------------------------------------------------------

-11-

This Agreement shall not be amended, altered or qualified except by an
instrument in writing, signed by all parties hereto and any amendments,
alterations or qualifications hereof shall not be binding upon or affect the
rights of any party who has not given its consent in writing.

19.5        The division of this Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.

19.6        In the event that any of the covenants herein contained shall be
held unenforceable or declared invalid for any reason whatsoever, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remaining provisions of this Agreement and such unenforceable or invalid
portion shall be severable from the remainder of this Agreement.

19.7        In the event of an inability or failure by any party by reason of
any fire, explosion, war, riot, strike, walk-out, labour controversy, flood,
shortage of water, power, labour transportation facilities or necessary
materials or supplies, default or power failure of carriers, breakdown in or the
loss of production or anticipated production from plant or equipment, act of God
or public enemy, any law, act or order of any court, board, government or other
authority of competent jurisdiction, or any other direct cause (whether or not
of the same character as the foregoing) beyond the reasonable control of the
party, then the party shall not be liable to the other party and will not be
deemed to be in default during the period and to the extent of such inability or
failure.

19.8        Any notice required or permitted to be given hereunder shall be in
writing and shall be effectively given if:

  (a)

Delivered personally;

        (b)

Sent by prepaid courier service or mail;

        (c)

Sent prepaid by telecopiers, fax, telex or other similar means of electronic
communication; or

        (d)

Addressed to the relevant party at the address/fax number shown for that party
at the beginning of this Agreement.

Any notice so given shall be deemed conclusively to have been given and received
when so personally delivered or, if sent by telex, fax, telecopier or other
electronic communication, on the first business day thereafter, or if sent by
mail on the third business day thereafter. Any party may change any particulars
of its address/fax number for notice by notice to the others in the manner above
described.

19.9        Time shall be of the essence of this Agreement.

19.10      This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

19.11      The relationship between Natac and Caleco is, and during the term of
this Agreement shall be that of independent contractors. No party shall be
deemed a legal representative or agent of the other party for any purpose and
shall have no right or authority to assume or create in writing or otherwise,
any obligation of any kind, express or implied, with respect to any commitments,
in the name of the other party or on behalf of the other party, unless given
with the express written authority of such party. Furthermore, the relationship
among Natac and Caleco hereunder shall not constitute a joint venture, general
partnership or similar arrangement.

--------------------------------------------------------------------------------

-12-

19.12      This agreement may be executed in one or more counterparts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement and as of the
date and year first above written.

NATAC BIOTECH S.L.   CALECO PHARMA CORP. by its authorized signatory   by its
authorized signatory:           /s/ Lourdes Márquez Ortiz   /s/ John Boschert  
Signature of Authorized Signatory   Signature of Authorized Signatory      
Lourdes Márquez Ortiz   John Boschert Name of Authorized Signatory   Name of
Authorized Signatory       President   President Position of Authorized
Signatory   Position of Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE A

to that Exclusive License Agreement dated as of March 12, 2010


LIST OF PRODUCTS

Product Code Product Identifying Number Description of Product AOF N10500101
Antioxidant formula AH-FLO N10500501 Cardiovascular health extract JHF N10500201
Herbal formula for joint health HGF N10500301 Formula for reduction of a chronic
disease risk factor NB-VAL40 N10500401 Sedative formula based in valerian
extract


--------------------------------------------------------------------------------